Citation Nr: 1519021	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-18 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hyperhidrosis (claimed as cold and clammy feet).

2.  Entitlement to an initial compensable rating for bilateral pes planus (claimed as feet numbness).

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis with hallux valgus and calcaneal spurs.


REPRESENTATION

Appellant represented by:	Mary M. Long, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to June 1973 and from April 1975 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In August 2014, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issues of entitlement to an initial compensable rating for bilateral pes planus and bilateral plantar fasciitis with hallux valgus and calcaneal spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There is persuasive lay and medical evidence of record that shows that the Veteran's currently diagnosed hyperhidrosis is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hyperhidrosis are met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Facts and Analysis

The Board finds that the condition of hyperhidrosis was not noted upon entry into service.  The Veteran's September 1972 enlistment examination report did not show any prior foot problems, nor did it specifically mention hyperhidrosis.  In February 1975 mild pes planus was noted, though no relevant disability regarding hyperhidrosis was noted on the examination form.  As noted below, there is evidence of record that suggests that the Veteran entered service with the claimed condition.  Thus, 38 U.S.C.A. § 1111 and C.F.R. § 3.304 are for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).
Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's hyperhidrosis preexisted service, it must find (1) that clear and unmistakable evidence shows that hyperhidrosis preexisted service; and (2) that clear and unmistakable evidence shows that his hyperhidrosis was not aggravated by service.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

In August 2014 the Board received a submission from the Veteran's representative.  Included in the submission was a medical report from J.W.E., M.D. dated from June 2014.  The physician conducted a review of the Veteran's feet, and stated that the Veteran "had hyperhidrosis on the bottom of his feet before he went into the service."  The medical opinion provided by J.W.E., M.D.  was based on a complete review of the Veteran's medical documentation, including military physical examinations, service treatment records, and physical examination of the Veteran.  Given J.W.E., M.D.'s conclusion, the Board finds that clear and unmistakable evidence has been presented to show that the Veteran's hyperhidrosis pre-existed his military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The first prong to rebut the presumption of soundness has been met.

However, as noted above, the Board's inquiry does not end with a determination that the Veteran's hyperhidrosis clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's preexisting hyperhidrosis was aggravated during service.  As will be discussed, the second prong to rebut the presumption of soundness has not been met.

Service Treatment Records (STR) from June 1976 show that the Veteran sought treatment for his athlete's feet and had iontophoresis therapy conducted to his feet.  A follow-up in July 1976 shows that the Veteran stated that he had a decrease in the sweating of his feet.  Records from May 1977 show that the Veteran presented to the podiatry clinic with continued symptoms of pes planus and hyperhidrosis.  The STR noted that the Veteran previously had hyperhidrosis therapy.  In November 1977 the Veteran reported his history of hyperhidrosis and that in 1976 he received iontophoresis.  The Veteran was prescribed iontophoresis to both feet for two weeks in the hopes to decrease sweating to both feet.  In May 1978 the Veteran was referred to dermatology due to fungal growth to his feet.

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) in August 2012.  The miscellaneous foot (other than flatfeet/pes planus) DBQ diagnosed the Veteran with bilateral minimal hallux valgus deformity, small plantar calcaneal spur, and no significant pes planovalgus deformity.  The Veteran's skin DBQ from August 2012 found that the Veteran did not have a present or a prior skin condition. In review of the Veteran's medical history the examiner stated that the onset of the Veteran's hyperhidrosis symptoms were in 1973.  The Veteran reported that his sweaty feet began during basic training and that he received electrical treatment (iontophoresis therapy) for two weeks while in-service.  The examiner concluded that the Veteran's claimed condition of cold and clammy feet is not a diagnosable condition because there was no pathology to render a diagnosis.  

The private medical report submitted by J.W.E., M.D. dated from June 2014 discussed the Veteran's feet in detail.  The private report stated that the Veteran developed severe hyperhidrosis during his time in the Army.  The physician noted that in 1976 and 1977 the Veteran was treated with electrical probes on the bottom of his feet and calves, which helped some of his hyperhidrosis.  The Veteran complained of pain to the arches of feet, difficulty standing and walking, stated he had pain to his big toes, numbness to both his toes, and numbness to his feet generally.  The Veteran reported that he still had hyperhidrosis symptoms and that he changes his socks frequently as a result.  In relation to the Veteran's hyperhidrosis and military service, the physician stated that the following:

The Veteran had hyperhidrosis on the bottom of his feet before he went into the service.  Wearing combat boots aggravated the hyperhidrosis because of the increased warmth and humidity of the feet.  The treatment in service helped some of the hyperhidrosis, but he still has significant residual in the sweat glands on the bottom of his feet.

The physician noted hyperhidrosis on physical examination of the Veteran and stated that the Veteran's bilateral hyperhidrosis should be service connected at 10 percent disabling, as the condition was at least as likely as not related to his military service.

The Veteran testified at a travel Board hearing in June 2014.  The Veteran stated that in-service he had problems with excess sweating and moisture to his feet.  The Veteran stated that he had athlete's foot in service, which he still suffers from.  The Veteran stated that he received electrode treatment to his feet in-service.  The Veteran stated that his feet typically feel warm and that they leave footprints on the floor.  The Veteran stated that he experiences a tingling sensation which is bothersome, numbness, and balance problems due to foot numbness.  The Veteran stated that he uses a walking stick, and has numbness to his big toe.  The Veteran stated that he needs to rest his feet while walking, the pain to his feet can be as bad as an 8 or 9 out of ten without medication, and that he has trouble walking.  The Veteran stated that he relies on ibuprofen to reduce his pain to his feet, and that without medication he can hardly walk at all.      

Based on the evidence of record, the Board finds that VA cannot establish that it is clear and unmistakable that the Veteran's pre-existing hyperhidrosis was not aggravated by his active military service.  As noted above, clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Laposky v. Brown, 4 Vet App 331, 334 (1993) and Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  Here there is no evidence that suggests that the hyperhidrosis was not aggravated by service; there is only evidence that supports the Veteran's claim of service connection.  Thus, the presumption of soundness is not rebutted because there is no clear and unmistakable evidence that the Veteran's hyperhidrosis was not aggravated in service.  Consequently, as VA fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection. The remaining issue is whether it is at least as likely as not that the Veteran's current hyperhidrosis is etiologically related to in-service symptomatology.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (quoting Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness  . . . does not relieve the Veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").

In this regard, the Board relies on the Veteran's testimony that he had problems with excessive sweating to his feet and athlete's feet in-service, and since service.  While the Veteran is unable to diagnosis the condition of hyperhidrosis on his own, he is capable of relaying his feet symptoms.  Furthermore, as a diagnosis of hyperhidrosis depends heavily on subjective complaints of sweating and perceived feeling, the Board finds that the Veteran is competent to provide detailed findings in relation to the specific disability at issue.  See generally Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also relies on the private physician's medical opinion which specifically found that the Veteran's bilateral hyperhidrosis was related to his service, after a review of the Veteran's medical history, and treatment in service.  The Board finds that the opinion provided by J.W.E., M.D. which relates the Veteran's hyperhidrosis to service is highly probative.  Prejean v. West, 13 Vet. App. 444 (2000).  As there is persuasive lay and medical evidence of record that the Veteran's currently diagnosed hyperhidrosis is related to his military service, service connection for hyperhidrosis is warranted.


ORDER

Entitlement to service connection for bilateral foot hyperhidrosis is granted.


REMAND

After careful consideration, the Board finds that the claims for entitlement to an initial compensable rating for bilateral pes planus (claimed as feet numbness), and an initial compensable rating for bilateral plantar fasciitis with hallux valgus and calcaneal spurs must be remanded for further development and adjudication.  

The Veteran underwent a VA miscellaneous foot DBQ, flatfoot DBQ, and peripheral nerves condition DBQ in August 2012.  The examination report shows that the Veteran was diagnosed with hallux valgus, bilateral plantar fasciitis, and bilateral plantar calcaneal spurs.  The Veteran stated that his symptoms had their onset in 1973, and that they have stayed the same since.  The Veteran was found not to use an assistive device at the August 2012 DBQs.  With regard to the Veteran's pes planus, the Veteran denied pain with use of his feet, and the examiner found that the Veteran's gait was within normal limits.  The Veteran's peripheral nerve condition was assessed as no pain in the lower extremities with mild numbness to the lower extremities.     

Through statements made by the Veteran, and a private medical report submitted from J.W.E., M.D., the Veteran has essentially alleged that his variously diagnosed feet disabilities have worsened since his VA DBQs in August 2012.  The Veteran testified at his travel Board hearing that he has a tingling sensation to his feet which is bothersome, numbness to his foot, numbness to his great toes, pain to his feet, that he has trouble walking, has balance problems, uses a walking stick, needs to rest his feet while walking, and uses ibuprofen and Lortabs to manage his pain and discomfort.  The June 2014 medical report from J.W.E., M.D.  shows the physician noted that the Veteran's arches to his feet have become much worse, flattened, and that the Veteran developed pain in the arches of his feet.  The physician stated that the Veteran suffers from foot and big toe numbness, with pain to his big toes.  Thus, a new VA examination is necessary to evaluate the current severity of the Veteran's variously diagnosed foot disorders, and to ensure all findings necessary to properly evaluate the Veteran's disabilities under the rating criteria are of record.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertaining to the Veteran's variously diagnosed feet disabilities and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for his variously diagnosed feet disabilities.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an examination to determine the current severity of his service-connected bilateral pes planus, and bilateral plantar fasciitis with hallux valgus and calcaneal spurs.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

A) The examiner is requested to specifically include determinations regarding whether the Veteran's pes planus symptomatology is: 

i) Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

ii) Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

iii) Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; or

iv) Mild; symptoms relieved by built-up shoe or arch support.

B) The examiner is also requested to identify all symptomatology associated with the Veteran's service connected bilateral plantar fasciitis with hallux valgus and calcaneal spurs.  

C) The examiner shall also indicate whether any functional impairment associated with the Veteran's service connected bilateral plantar fasciitis with hallux valgus and calcaneal spurs would be commensurate with a mild, moderate, moderately severe, or severe foot injury. 

D) The examiner should additionally discuss any neurological symptoms associated with the Veteran's bilateral foot disabilities, to include discussing what, if any, nerves are affected or seemingly affected and whether such neurological symptoms represent a complete paralysis of that affected nerve or incomplete paralysis of that nerve which paralysis can be described as severe, moderately severe, moderate or mild in nature.

E) The examiner is also requested to opine as to the impact of the Veteran's foot disabilities, if any, on his ability to work.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


